Judge Cabeli,,
delivered the opinion of the Court.*
As Mrs. Cross is no party to this suit, it is not important to ascertain what title or rights she acquired, at law or in equity, by virtue of the deed of 1783. Nor will we say any thing as to the deeds found in the record, subsequent to Cross’s deed to Jordan. They were not stated in the bill, nor relied on by Williams, as forming any part of his title.
Whatcwer may be Williams’s rights as to the property in controversy, the judgment of Nottoway Court was correct, as to the parties to that judgment; and even if it wore otherwise, Williams had no right to complain of it, he being no party. It was therefore manifestly wrong to award, at his instance, an injunction to the judgment. And even admitting that he had a present right to the two negyoes recovered by the judgment of Nottoway Court, he had no right to injoin this particular execution, which was a distringas fi. fa.; for, on such an execution, the sheriff cannot distrain the very property for which the die*504tringas issued; nor can he- seize and sell it to pay the damages mentioned in the execution; for that would be to se^ plaintiff’s own property to pay a debt due to himeplf
The order of the Chancellor is reversed, the injunction dissolved, and the bill dismissed.

 The President, absent.